Black, J.
(concurring). To demarcate the practice pursued below, the better to record with accuracy the procedural nature of decision here, it should be noted that defendant made due motion for directed verdict at close of proofs and, with its motion, pointedly requested that decision of such motion be reserved in event of denial; whereupon the trial judge announced that defendant’s said motion was denied with right of defendant to renew it later *382under the statute. 1 (The judge referred, of course, to the Empson act.  )
Thus, the jury having been discharged for disagreement, and there having been no verdict against the moving party, the case was left subject to retrial or motion by either party—and determination thereof—for judgment under the act of 1927 (CL 1948, § 691.701 [Stat Ann § 27.1471]) 3 Such normal practice was not, however, pursued by the parties. Instead, and immediately following discharge of the jury, each party moved for judgment in his or its favor under and in accordance with these conditions:
“Mr. Ncmh [for defendant]: If the court please, the defendant moves the court for directed verdict at this time pursuant to the provisions of the statute which provide for such a move to be made after a jury has disagreed and been discharged. I can find the section if Your Honor wishes me to.
“Perhaps you are quite familiar with it. It provides at any time within 60 days after the jury has been discharged the motion for a directed verdict can be made, and the court can act upon it. I don’t know whether it is the court’s pleasure to listen to such a motion at this time, or whether he wishes to notice it for hearing and present argument to the court. We are prepared to argue if that meets with Your Honor’s pleasure at this time.
“The Court: What is counsel’s pleasure at this time?
“Mr. Weideman: Well, frankly, Your Honor, I think that—■
“The Court: You want to argue now?
“Mr. Weideman: We are all as familiar with it now as we ever will be, unless the record is tran*383scribed, and, I think, Yonr Honor’s opinion probably more particularly.
“The Court: I would like to check on the authority. You are asking for granting of the motion which I reserved judgment on, and not the—
“Mr. Nank: This is separate statutory section.
“The Court: Not Empson act judgment notwithstanding the verdict?
“Mr. Nank: No, this is—we feel we are entitled to renew our earlier motion for directed verdict as made at the close of all the proofs, but now that the jury has been discharged the statutory section that provides for directed verdict by the court also comes into bearing.
“The Court: Let’s check the statute on it.
“Mr. Nank: I will be glad to look for it. It will only take a minute.
“Thereupon the court and counsel adjourned to the court’s chambers, shortly returning to the courtroom.
“Mr. Weicleman: If the court please, I would make the same motion on behalf of the plaintiff, that the evidence presented to the jury proved negligence as a matter of law; that the damages resulting therefrom and proximate cause were not contested.
“The only issue raised in argument was contributory negligence and that there was no evidence to substantiate that, and, therefore, move for directed verdict—rather, judgment for the plaintiff, and ask that the same jury be impaneled to assess damages, and I would also serve notice that is provided in the statute and Mr. Nank goes on the assumption he did serve notice on my motion, and let the court decide the both matters now.
“Mr. Nank: Defendant will waive the plaintiff’s motion.
“The Court: Well, motion for judgment on the evidence will be granted.
“Mr. Weideman: To whom, sir?
“The Court: Judgment will be granted of no cause for action for the reason that, (1) as a matter of *384law I don’t believe there was proof of any negligence on the part of the defendant, and, (2) that there was contributory negligence on the part of the plaintiff.
“Mr. Weideman: As a matter of law?
“The Court: As a matter of law. You prepare the judgment. This judgment—I am getting confused in my statement here.
“Mr. Nanlc: I am sorry, Your Honor.
“The Court: First, the court reserved a ruling on the motion for directed verdict made by the defendant. That was done, in addition to the reserving the right to enter judgment notwithstanding the verdict. I will now rule on the motion that was made by defendant at the close of the case for a judgment for the defendant on the grounds that the plaintiff was guilty of contributory negligence, as a matter of law. That motion should have been granted and is now granted.
“I also hold that, in view of the disagreement of the jury, and the motion now having also been made —* * * [CL 1948, § 691.701 (Stat Ann § 27.1471)] —I don’t know the status right now of the matter because both parties have made that motion—but I do say that under that statute, and on the basis of the evidence and proofs taken the court enters a judgment of no cause for action.
“Now, that disposes of it in 2 ways, both the ruling on the prior motion you made and ruling on the motion you have now made under this statute. That is all I need on the record on this last motion.
* “Mr. Weideman: So that the record be clear, sir, my motion, and I believe defendant’s motions, were each based upon a proposition that, as a matter of law, the court should rule one way or the other, and clearly it was not and is not my intention to argue the question of fact to Your Honor. This is a right which the plaintiff did reserve his trial by a jury, and my motion was one purely that, as a matter of law, I felt plaintiff was entitled to judgment, just as defendant did. I didn’t want the question whether *385or not the factual situation was to be submitted to1 Tour Honor to be raised later.
“The Court: I am not sure whether motion by both parties under this statute doesn’t take it away from jury trial.
“Mr. Ñcmk: I am uncertain in that respect.
“The Court: I am fearful it might seem as though you had both made it at the close of the proofs before it went to the jury. I think that takes it away from the jury. I don’t think you intended that.
“Mr. Weicleman: I certainly didn’t and I would like the record to show reservation in that regard.
“The Court: I don’t think the plaintiff intended to bring that about. Defendant made motion and I granted it and judgment is entered on the basis of the evidence and proofs taken.”
Even if we were to extend, to post trial proceedings as portrayed above, the analogy of cases holding that unconditional and conflicting motions for directed verdict (made when a jury is still around to receive direction) operate as waiver of jury trial, I nevertheless find in the foregoing colloquy good reason for holding that plaintiff did not, as claimed,, waive whatever right to jury retrial he possessed as; of discharge of the jury. For apt reason I go back to the genesis of the waiver rule and, employing it as a guide, submit that plaintiff did promptly “set the judge right” respecting his motion; also that the trial judge expressly agreed with plaintiff that there was no waiver and that his decision to enter judgment for defendant was upon the law applicable to the case and that only. In short, Judge Spier definitely ruled that defendant was entitled to judgment as a matter of law. No decision upon the facts was made, as the judge made clear.
Refer now to St. Mary’s Power Co. v. Chandler-Dunbar Water-Power Co., 133 Mich 470, 478, 479. There, both parties having unreservedly moved for á directed verdict, the trial judge proceeded to take *386the case from the jury and enter judgment for the defendant. On plaintiff’s appeal it was held (p 479):
“It does not appear that an exception was taken at the time, or that the court was informed that he was in error in understanding that plaintiff did not claim the right to go to the jury on the question of fact. The plaintiff owed it to the judge to set him^ right about this, if he was wrong, and, not having done so, cannot now ask a reversal upon that ground.”
The St. Mary’s Case is, as indicated, the root of the rule of waiver. When the opposite is shown, that is, that the appellant seasonably made it clear to the trial judge that he by his motion did not waive right to a verdict of the jury, there is no waiver. The list of cases and quotations taken by Justice Dethmers from Long v. Dudewicz, 355 Mich 469 recognize this, as does Arnold v. Krug, 279 Mich 702, in which latter case the following appears (p 706):
“It follow’s also that one may reserve his right to go to the jury, on denial of his motion to direct, by any definite claim to the court to that end, made upon the record. The reservation need not be by written request to charge.”
If this be so far right, there remains the original question: Whether the trial judge erred in entering-judgment for defendant under the disagreement statute. I agree with Justice Dethmers that the judge did not err in entry of such judgment, but for different reasons. The purely negative testimony which was offered in support of plaintiff’s charge that the engine’s whistle was not blown, per statute, did not rise to the dignity of sufficient proof under the rule of Dalton v. Grand Trunk W. R. Co., 350 Mich 479. Furthermore, plaintiff’s remaining proof failed, as a matter of law, to establish that other *387acts charged as actionable negligence were causally connected with this grade crossing collision.
I concur in affirmance.
Kavanagh and Souris, JJ., concurred with Black, J.

 Whether plaintiff made like motion during trial is not shown. X assume he made no such motion prior to discharge of the jury.


 For difference of practice under the Empson act and the disagreement statute, see Central Electric Co. v. LeMoine, 263 Mich 117.